Citation Nr: 1436194	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  08-15 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, and Kirkpatrick Attorneys at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of the Veteran, who had active service from November 1969 to November 1971, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2009, the appellant testified at a Travel Board hearing before a Veteran's Law Judge.  A hearing transcript is associated with the claims folder.  It is noted that, as the VLJ hearing this case retired during the pendency of the appeal, VA afforded the appellant an opportunity for another hearing.  She declined a new hearing on appeal.


FINDINGS OF FACT

1.  The Veteran died in May 2003 from metastatic pancreatic cancer.

2.  At the time of his death, the Veteran had service connection for type II diabetes mellitus.

3.  Competent and probative evidence has been presented that weighs for and against the claim; the evidence of record is roughly in equipoise.
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection for Cause of Death

The appellant argues that entitlement to the benefit sought is warranted under 38 C.F.R. § 3.312(c)(3) .  In general, a veteran's death "will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death."  38 C.F.R. § 3.312(a) (2013).  Regulatory language describes a contributory cause of death generally as one that "contributed substantially or materially; that ... combined to cause death; that ... aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection."  38 C.F.R. § 3.312(c). However, pursuant to 38 C.F.R. § 3.312(c)(3), a service-connected disease or injury involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.

Having carefully reviewed the evidence in this case, the Board finds that competent and probative evidence has been presented that weighs for and against the claim for service connection for the Veteran's cause of death.  Therefore, as the evidence of record is roughly in equipoise, the benefit-of-the-doubt is given to the claimant.  Thus, the claim is granted.

In this case, the Veteran served on active duty in the U.S. Army from November 1969 until November 1971, including a period in Vietnam.  In a March 15, 2002, decision, the RO granted the service connection for diabetes mellitus on a presumptive basis due to his exposure to herbicides while serving in Vietnam.  In April 2002, following a surgical procedure, the Veteran was diagnosed with pancreatic carcinoma.  He died on March [redacted], 2003.  His death certificate lists his cause of death as "metastatic pancreas cancer," but recorded no other conditions related to his cause of death or contributing to his death. 

Weighing against the claim is a well-reasoned November 2009 VA medical opinion by A.L, M.D., a physician and professor of hematology and oncology.  He concluded that it is unlikely that the Veteran's pancreatic cancer was caused or aggravated by his service-connected diabetes mellitus.  Dr. A.L. noted that, although medical literature indicates that there might be an associational link between diabetes mellitus and pancreatic cancer, there is no evidence of a causal link.  Likewise, he found no evidence in medical literature to indicate how diabetes mellitus might aggravate pancreatic cancer "in the sense of contributing to development of the cancer."  Dr. A.L. identified several other factors specific to the Veteran that have been clearly epidemiologically associated with an increased risk for pancreatic cancer, including cigarette smoking, various dietary factors, various environmental factors (e.g., certain chemical exposures), certain infections, and certain chronic inflammatory ailments.  Dr. A.L's opinion is supported by an April 2007 VA examination report in which the examiner stated that "the veteran's diabetes did not cause his pancreatic cancer." 

In a supplemental opinion dated in May 2013, Dr. A.L. explained that the medical literature reflects no known biological pathway by which diabetes mellitus causes or aggravated pancreatic cancer; he reported that it was impossible to say whether the Veteran's pancreatic cancer was directly caused by his presumed herbicide exposure in service or his post service occupational chemical exposure.  Dr. A.L. further addressed whether diabetes mellitus was a contributory cause of death.  He concluded that diabetes was comorbid with pancreatic cancer and not a contributory cause of death.  He noted the facts of the case which showed a "quite typical course for pancreatic cancer."

Weighing in favor of the claim, the record contains a number of other documents submitted by private medical providers that link pancreatic cancer and diabetes mellitus to varying degrees, including at least one that identified a causal link.  The opinions of these private physicians are conclusory and speculative in nature.  However, the appellant provided a well-reasoned private medical opinion dated in October 2013 from a gastroenterologist, F.L., M.D., that supports her claim.  This opinion reflects that the Veteran's type 2 diabetes mellitus made him "materially less capable of resisting the effect" of his pancreatic cancer to due "impairment of health" associated with diabetes mellitus type 2.  He noted that diabetes mellitus was a progressive disease with regard to its effects on the vital organs; that the course of pancreatic cancer can be changed by diabetes medications; that research is showing new pathways to the promotion of cancer; and that diabetes type 2 has tumor promoting effects.  The physician, therefore, concluded that "It is at least as likely as not that the tumor promoting effects of DM2 [diabetes mellitus type 2], which are rapidly being discovered, likely made him less capable of resisting the effects of pancreatic cancer."  He further stated that "It is at least as likely as not the veteran's DM2 accelerated his demise."
Both the VA and private medical opinions reflect review of biomedical literature and individual studies as well as meta-analyses, which show an increased risk for pancreatic cancer in patients, diagnosed with diabetes mellitus Type II at least a year before the diagnosis of the cancer.  Neither physician could conclude that pancreatic cancer was caused by diabetes mellitus type 2 or herbicide exposure in service.  These physicians disagree, however, on the matter of aggravation.  Dr. A.L.'s opinion reflects that the Veteran's pancreatic cancer followed the typical course for a patient with pancreatic cancer and suggests, therefore, that diabetes mellitus did not make him less capable of resisting the effects of pancreatic cancer.  Whereas, Dr. F.L concluded that, because "DM2 can aggravate pancreatic cancer via promoting tumor growth," therefore, the Veteran's pancreatic cancer was aggravated and he was less capable of resisting the effects of pancreatic cancer.

Both physicians are competent to provide a medical opinion and both opinions are highly probative, including a persuasive explanation for their respective conclusions.  Both physicians reviewed the record.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), (the credibility and weight to be attached to medical opinions is within the province of the adjudicators).  Here, one opinion is not clearly more credible or probative than the other medical opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, the medical opinion obtained by VA and the appellant are evenly weighted.

Accordingly, on balance, the Board finds that there is an approximate balance of the positive and negative evidence regarding entitlement to the benefit sought.  As such, the claim is granted.  See 38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


